DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 6 June 2022 has incorporated the allowable subject matter of the previous Office Action in the independent claims. The application is in Condition for Allowance. 
Allowable Subject Matter
Claims 1, 3, and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 3, and 5-9: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan the generator of claim 1, specifically comprising:
an electric equipment casing covering an opposite surface of the circuit board to a surface onto which the electronic component is attached, and the guide part is an eave covering an upper side above the electronic component, in the context of the other components in the claim.
Claims 3 and 5-9 are allowed due to their dependency on claim 1. 
Regarding claim 10: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan the generator of claim 10, specifically comprising:
the other guide part is a component extending downward from the other drain port, and lower surface of the other guide part is set to be an inclined surface inclined so as to be lower as separating more from the notch part, in the context of the other components in the claim.
Regarding claim 11: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan the generator of claim 11, specifically comprising:
the water receptacle part integrally has a tank mount that the fuel tank is placed on, in the context of the other components in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832